         Case 1:11-cr-00205-AKH Document 51 Filed 08/04/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                        August 4, 2021

By ECF
The Honorable Alvin K. Hellerstein
United States District Judge
Southern District of New York
United State Courthouse
500 Pearl Street, Courtroom 14D
New York, New York 10007

       Re:     United States v. Cliver Antonio Alcala Cordones, S2 11 Cr. 205 (AKH)

Dear Judge Hellerstein:

        The parties understand that the Court has adjourned the upcoming status conference in this
matter until August 23, 2021, at 12 p.m. The Government respectfully requests that, in light of the
COVID-19 pandemic, to allow for the defendant’s continued review of discovery, and to allow the
parties to continue to discuss a potential disposition of this matter, the Court exclude time through
the date of the new conference, in the interests of justice, pursuant to 18 U.S.C. § 3161(h)(7)(A).
The defense consents to this request.

                                                        Respectfully submitted,
                                                        AUDREY STRAUSS
                                                        United States Attorney

                                                  By:          /s/
                                                        Jason A. Richman
                                                        Benjamin Schrier
                                                        Kyle Wirshba
                                                        Assistant United States Attorneys
                                                        (212) 637-2589/1062/2493

cc:    Defense counsel (by ECF)
